UNITED STATE SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 1677 John Hancock Capital Series (Exact name of registrant as specified in charter) Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period:September 30, 2005 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Core Equity Fund Securities owned by the Fund on September 30, 2005 (unaudited) Issuer Shares Value Common stocks 90.14% (Cost $279,869,192) Aerospace & Defense 0.41% Boeing Co. (The) 24,300 1,651,185 Agricultural Products 0.61% Archer-Daniels-Midland Co. 99,700 2,458,602 Air Freight & Logistics 0.63% FedEx Corp. 29,200 2,544,196 Apparel Retail 1.29% Abercrombie & Fitch Co. (Class A) 38,700 1,929,195 American Eagle Outfitters, Inc. 55,100 1,296,503 Gap, Inc. (The) 111,200 1,938,216 Application Software 0.29% BEA Systems, Inc. (I) 131,000 1,176,380 Auto Parts & Equipment 0.24% Autoliv, Inc. 22,500 978,750 Biotechnology 0.60% Genentech, Inc. (I) 28,500 2,399,985 Broadcasting & Cable TV 0.92% Comcast Corp. (Class A) (I)(L) 85,800 2,520,804 EchoStar Communications Corp. (I) 40,000 1,182,800 Building Products 0.71% American Standard Cos., Inc. 61,300 2,853,515 Casinos & Gaming 0.59% MGM MIRAGE (I)(L) 53,600 2,346,072 Communications Equipment 3.19% Cisco Systems, Inc. (I) 303,300 5,438,169 Comverse Technology, Inc. (I) 42,600 1,119,102 Corning, Inc. (I) 63,000 1,217,790 Motorola, Inc. (L) 181,400 4,007,126 Scientific-Atlanta, Inc. 27,000 1,012,770 Computer & Electronics Retail 0.58% Best Buy Co., Inc. (L) 53,850 2,344,091 Page 1 John Hancock Core Equity Fund Securities owned by the Fund on September 30, 2005 (unaudited) Computer Hardware 3.27% Dell, Inc. (I) 102,900 3,519,180 Hewlett-Packard Co. 118,000 3,445,600 International Business Machines Corp. 58,400 4,684,848 NCR Corp. (I)(L) 45,700 1,458,287 Computer Storage & Peripherals 0.80% EMC Corp. (I) 166,300 2,151,922 QLogic Corp. (I) 30,800 1,053,360 Construction & Farm Machinery & Heavy Trucks 0.36% Cummins, Inc. 16,400 1,443,036 Consumer Finance 0.61% MBNA Corp. 99,700 2,456,608 Data Processing & Outsourced Services 0.33% DST Systems, Inc. (I) 24,400 1,337,852 Department Stores 2.29% Federated Department Stores, Inc. 41,400 2,768,418 Nordstrom, Inc. 86,000 2,951,520 Penney (J.C.) Co., Inc. 73,200 3,471,144 Distillers & Vintners 0.29% Constellation Brands, Inc. (Class A) (I)(L) 44,400 1,154,400 Diversified Banks 2.82% Bank of America Corp. 118,300 4,980,430 Comerica, Inc. 34,100 2,008,490 Wachovia Corp. 64,000 3,045,760 Wells Fargo & Co. 21,500 1,259,255 Diversified Chemicals 0.71% Dow Chemical Co. (The) 42,000 1,750,140 Eastman Chemical Co. 23,700 1,113,189 Diversified Commercial Services 0.59% Accenture Ltd. (Class A) (Bermuda) (I) 63,000 1,603,980 Dun & Bradstreet Corp. (The) (I) 11,800 777,266 Diversified Metals & Mining 1.03% Freeport-McMoRan Copper & Gold, Inc. (Class B) 52,600 2,555,834 Massey Energy Co. 30,600 1,562,742 Electric Utilities 2.41% Edison International 78,500 3,711,480 TXU Corp. 52,700 5,948,776 Page 2 John Hancock Core Equity Fund Securities owned by the Fund on September 30, 2005 (unaudited) Forest Products 0.39% Louisiana-Pacific Corp. 56,500 1,564,485 General Merchandise Stores 0.37% Target Corp. 28,300 1,469,619 Health Care Distributors 1.60% AmerisourceBergen Corp. 42,100 3,254,330 McKesson Corp. 66,500 3,155,425 Health Care Equipment 0.61% Guidant Corp. 35,400 2,438,706 Health Care Facilities 0.69% LifePoint Hospitals, Inc. (I) 32,000 1,399,360 Universal Health Services, Inc. (Class B) 29,000 1,381,270 Health Care Services 0.83% Express Scripts, Inc. (I)(L) 53,200 3,309,040 Health Care Supplies 1.00% Alcon, Inc. (Switzerland) 21,800 2,787,784 Bausch & Lomb, Inc. 15,000 1,210,200 Home Improvement Retail 0.95% Home Depot, Inc. (The) 99,800 3,806,372 Homebuilding 0.65% Centex Corp. 19,100 1,233,478 Toll Brothers, Inc. (I) 31,000 1,384,770 Hotels, Resorts & Cruise Lines 0.52% Marriott International, Inc. (Class A) (L) 32,900 2,072,700 Household Appliances 0.46% Stanley Works Co. (The) (L) 39,200 1,829,856 Household Products 1.06% Kimberly-Clark Corp. 31,700 1,887,101 Procter & Gamble Co. (The) 39,700 2,360,562 Housewares & Specialties 1.12% Fortune Brands, Inc. (L) 35,800 2,911,614 Newell Rubbermaid, Inc. 70,300 1,592,295 Industrial Conglomerates 4.29% General Electric Co. 311,500 10,488,205 Textron, Inc. 34,700 2,488,684 Tyco International Ltd. (Bermuda) 152,600 4,249,910 Page 3 John Hancock Core Equity Fund Securities owned by the Fund on September 30, 2005 (unaudited) Industrial Machinery 0.42% Illinois Tool Works, Inc. 20,300 1,671,299 Integrated Oil & Gas 5.68% Amerada Hess Corp. 14,800 2,035,000 ConocoPhillips 122,500 8,563,975 Exxon Mobil Corp. 191,800 12,186,972 Integrated Telecommunication Services 0.39% CenturyTel, Inc. 23,700 829,026 Verizon Communications, Inc. 22,600 738,794 Internet Software & Services 0.36% Check Point Software Technologies Ltd. (Israel) (I) 58,500 1,422,720 Investment Banking & Brokerage 2.37% Bear Stearns Cos., Inc. (The) 21,400 2,348,650 Goldman Sachs Group, Inc. (The) 12,900 1,568,382 Merrill Lynch & Co., Inc. 41,200 2,527,620 Morgan Stanley 56,700 3,058,398 Leisure Products 0.36% Brunswick Corp. (L) 37,700 1,422,421 Life & Health Insurance 1.76% Lincoln National Corp. 23,600 1,227,672 Prudential Financial, Inc. 86,200 5,823,672 Managed Health Care 3.67% Aetna, Inc. 46,000 3,962,440 Humana, Inc. (I) 30,100 1,441,188 UnitedHealth Group, Inc. (L) 88,800 4,990,560 WellPoint, Inc. (I) 57,300 4,344,486 Movies & Entertainment 1.00% Viacom, Inc. (Class B) 121,700 4,017,317 Multi-Line Insurance 2.96% American International Group, Inc. 117,600 7,286,496 Genworth Financial, Inc. (Class A) 48,000 1,547,520 Hartford Financial Services Group, Inc. (The) 39,200 3,025,064 Multi-Utilities & Unregulated Power 0.79% AES Corp. (The) (I) 109,300 1,795,799 Constellation Energy Group 22,500 1,386,000 Office Electronics 0.30% Xerox Corp. (I) 89,200 1,217,580 Oil & Gas Drilling 0.34% Transocean, Inc. (Cayman Islands) (I) 22,200 1,361,082 Page 4 John Hancock Core Equity Fund Securities owned by the Fund on September 30, 2005 (unaudited) Oil & Gas Equipment & Services 1.57% Dresser-Rand Group, Inc. (I) 64,440 1,587,157 Halliburton Co. 54,600 3,741,192 National-Oilwell Varco, Inc. (I) 15,000 987,000 Oil & Gas Exploration & Production 1.83% Apache Corp. 37,000 2,783,140 EOG Resources, Inc. (L) 61,000 4,568,900 Oil & Gas Refining, Marketing & Transportation 1.22% Valero Energy Corp. 16,500 1,865,490 Williams Cos., Inc. (The) 120,100 3,008,505 Other Diversified Financial Services 2.52% Citigroup, Inc. 222,400 10,123,648 Personal Products 0.39% Estee Lauder Cos., Inc. (The) (Class A) (L) 45,200 1,574,316 Pharmaceuticals 4.04% Barr Pharmaceuticals, Inc. (I) 34,900 1,916,708 Forest Laboratories, Inc. (I)(L) 56,500 2,201,805 Johnson & Johnson 97,900 6,195,112 Pfizer, Inc. 236,300 5,900,411 Property & Casualty Insurance 2.29% ACE, Ltd. (Cayman Islands) 34,000 1,600,380 Allstate Corp. (The) 62,700 3,466,683 Chubb Corp. (The) 14,900 1,334,295 SAFECO Corp. 19,900 1,062,262 St. Paul Travelers Cos., Inc. (The) 38,800 1,740,956 Publishing 0.31% Meredith Corp. 25,000 1,247,250 Railroads 1.10% Burlington Northern Santa Fe Corp. 26,200 1,566,760 Norfolk Southern Corp. 70,500 2,859,480 Regional Banks 0.78% KeyCorp 64,000 2,064,000 UnionBanCal Corp. 15,500 1,080,660 Reinsurance 0.79% Endurance Specialty Holdings Ltd. (Bermuda) 27,000 920,970 Everest Re Group, Ltd. (Bermuda) 23,000 2,251,700 Restaurants 0.34% Darden Restaurants, Inc. 44,900 1,363,613 Page 5 John Hancock Core Equity Fund Securities owned by the Fund on September 30, 2005 (unaudited) Semiconductor Equipment 2.17% Applied Materials, Inc. (L) 180,300 3,057,888 ATI Technologies, Inc. (Canada) (I)(L) 82,000 1,143,080 Lam Research Corp. (I)(L) 95,200 2,900,744 Novellus Systems, Inc. (I) 64,600 1,620,168 Semiconductors 1.72% Intel Corp. 121,800 3,002,370 Texas Instruments, Inc. 115,000 3,898,500 Soft Drinks 0.62% Coca-Cola Co. (The) 58,000 2,505,020 Systems Software 1.53% Microsoft Corp. 238,800 6,144,324 Telecommunications Equipment 0.32% American Tower Corp. (Class A) (I) 52,100 1,299,895 Thrifts & Mortgage Finance 1.13% Fannie Mae 28,700 1,286,334 Freddie Mac 57,600 3,252,096 Tobacco 2.01% Altria Group, Inc. 77,600 5,719,896 Reynolds American, Inc. 28,200 2,341,164 Trading Companies & Distributors 0.89% GATX Corp. 34,000 1,344,700 Grainger (W.W.), Inc. 35,100 2,208,492 Wireless Telecommunication Services 2.06% ALLTEL Corp. 36,900 2,402,559 Nokia Corp., American Depositary Receipt (Finland) 143,200 2,421,512 Sprint Nextel Corp. 144,644 3,439,634 Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 9.86% (Cost $39,567,032) Joint Repurchase Agreement 0.06% Investment in a joint repurchase agreement transaction with Morgan Stanley - Dated 9-30-05 due 10-3-05 (secured by U.S. Treasury Inflation Indexed Bond 3.375% due 4-15-32) 3.250 255 255,000 Page 6 John Hancock Core Equity Fund Securities owned by the Fund on September 30, 2005 (unaudited) Shares Cash Equivalents 9.80% AIM Cash Investment Trust (T) Total investments 100.00% $401,272,468 Page 7 John Hancock Core Equity Fund Footnotes to Schedule of Investments September 30, 2005 (unaudited) (I) Non-income-producing security. (L) All or a portion of this security is on loan as of September 30, 2005. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on September 30, 2005, including short-term investments, was $319,436,224. Gross unrealized appreciation and depreciation of investments aggregated $86,897,706 and $5,061,462, respectively, resulting in net unrealized appreciation of $81,836,244. Footnotes to Schedule of Investments - Page 1 John Hancock U.S. Global Leaders Growth Fund Securities owned by the Fund on September 30, 2005 (unaudited) Issuer Shares Value Common stocks 80.71% (Cost $1,664,381,317) Air Freight & Logistics 3.09% United Parcel Service, Inc. (Class B) (L) 1,029,800 71,190,074 Asset Management & Custody Banks 2.72% State Street Corp. (L) 1,281,450 62,688,534 Biotechnology 7.65% Amgen, Inc. (I) 1,298,000 103,411,660 Genzyme Corp. (I) 1,016,600 72,829,224 Brewers 0.24% Anheuser-Busch Cos., Inc. (L) 127,963 5,507,528 Computer Hardware 5.25% Dell, Inc. (I)(L) 3,535,950 120,929,490 Data Processing & Outsourced Services 4.01% Automatic Data Processing, Inc. (L) 2,146,950 92,404,728 Food Distributors 2.31% Sysco Corp. 1,694,000 53,140,780 Food Retail 1.66% Whole Foods Market, Inc. (L) 284,308 38,225,211 Health Care Equipment 4.13% Medtronic, Inc. (L) 1,774,026 95,123,274 Home Entertainment Software 3.05% Electronic Arts, Inc. (I)(L) 1,234,000 70,202,260 Home Improvement Retail 2.78% Home Depot, Inc. (The) 1,676,700 63,949,338 Household Products 6.21% Colgate-Palmolive Co. (L) 1,414,250 74,658,257 Procter & Gamble Co. (The) (L) 1,150,300 68,396,838 Page 1 John Hancock U.S. Global Leaders Growth Fund Securities owned by the Fund on September 30, 2005 (unaudited) Hypermarkets & Super Centers 4.84% Costco Wholesale Corp. (L) 1,489,000 64,161,010 Wal-Mart Stores, Inc. 1,079,127 47,287,345 Industrial Conglomerates 1.62% General Electric Co. 1,110,000 37,373,700 Internet Retail 2.52% eBay, Inc. (I)(L) 1,408,000 58,009,600 Multi-Line Insurance 2.82% American International Group, Inc. (L) 1,048,162 64,944,118 Packaged Foods & Meats 2.49% Wrigley (Wm.) Jr. Co. (L) 797,500 57,324,300 Personal Products 1.59% Gillette Co. (The) 627,592 36,525,854 Pharmaceuticals 6.19% Johnson & Johnson (L) 1,239,117 78,411,324 Pfizer, Inc. 142,261 3,552,257 Teva Pharmaceutical Industries Ltd., American Depositary Receipt (Israel) 1,812,000 60,557,040 Restaurants 2.51% Starbucks Corp. (I)(L) 1,154,820 57,856,482 Soft Drinks 3.62% Coca-Cola Co. (The) 1,931,500 83,421,485 Specialty Stores 5.05% Staples, Inc. 5,453,837 116,275,805 Systems Software 4.36% Microsoft Corp. 3,899,550 100,335,421 Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 19.29% (Cost $444,241,852) Joint Repurchase Agreement 0.28% Investment in a joint repurchase agreement transaction with Morgan Stanley - Dated 9-30-05 due 10-3-05 (secured by U.S. Treasury Inflation Indexed Bond 3.375% due 4-15-32) 3.250 6,487 6,487,000 Page 2 John Hancock U.S. Global Leaders Growth Fund Securities owned by the Fund on September 30, 2005 (unaudited) Shares Cash Equivalents 19.01% AIM Cash Investment Trust (T) 437,754,852 437,754,852 Total investments 100.00% John Hancock U.S. Global Leaders Growth Fund Footnotes to Schedule of Investments September 30, 2005 (unaudited) (I) Non-income-producing security. (L) All or a portion of this security is on loan as of September 30, 2005. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on September 30, 2005, including short-term investments, was $2,108,623,169. Gross unrealized appreciation and depreciation of investments aggregated $213,351,308 and $19,039,688, respectively, resulting in net unrealized appreciation of $194,311,620. Footnotes to Schedule of Investments - Page 1 John Hancock Classic Value Fund Securities owned by the Fund on September 30, 2005 (unaudited) Issuer Shares Value Common stocks 89.26% (Cost $3,553,649,455) Aerospace & Defense 2.69% Boeing Co. (The) 1,709,575 116,165,621 Apparel Retail 3.32% TJX Cos., Inc. (The) (L) 7,014,600 143,659,008 Auto Parts & Equipment 6.78% AutoZone, Inc. (I)(L) 903,500 75,216,375 Johnson Controls, Inc. (L) 2,363,950 146,683,097 Magna International, Inc. (Class A) (Canada) (L) 953,075 71,347,194 Computer & Electronics Retail 1.71% RadioShack Corp. (L) 2,988,325 74,110,460 Computer Hardware 3.86% Hewlett-Packard Co. 5,714,700 166,869,240 Data Processing & Outsourced Services 2.77% Computer Sciences Corp. (I)(L) 2,534,150 119,890,636 Diversified Banks 2.11% Comerica, Inc. (L) 1,549,250 91,250,825 Diversified Financial Services 3.72% Citigroup, Inc. 3,532,325 160,791,434 Electric Utilities 1.80% Wisconsin Energy Corp. (L) 1,952,900 77,959,768 Health Care Distributors 3.13% AmerisourceBergen Corp. (L) 992,100 76,689,330 McKesson Corp. 1,235,625 58,630,406 Health Care Facilities 1.03% HCA, Inc. (L) 930,700 44,599,144 Household Appliances 3.53% Whirlpool Corp. (L) 2,014,425 152,632,982 Insurance Brokers 1.94% Aon Corp. (L) 2,619,525 84,034,362 Page 1 John Hancock Classic Value Fund Securities owned by the Fund on September 30, 2005 (unaudited) Integrated Oil & Gas 1.70% BP Plc, American Depositary Receipt (ADR) (United Kingdom) 1,035,450 73,361,633 Investment Banking & Brokerage 3.37% Morgan Stanley 2,701,200 145,702,728 Life & Health Insurance 6.88% MetLife, Inc. (L) 2,988,175 148,900,760 Torchmark Corp. (L) 2,810,325 148,469,470 Managed Health Care 1.81% CIGNA Corp. 664,300 78,294,398 Multi-Line Insurance 2.64% Loews Corp. 1,236,150 114,232,622 Multi-Utilities & Unregulated Power 1.85% Sempra Energy 1,704,250 80,202,005 Packaged Foods & Meats 3.59% Sara Lee Corp. 8,202,600 155,439,270 Pharmaceuticals 5.13% Bristol-Myers Squibb Co. (L) 4,576,700 110,115,402 Pfizer, Inc. 4,480,375 111,874,964 Property & Casualty Insurance 4.93% Allstate Corp. (The) 1,087,875 60,148,609 XL Capital Ltd. (Class A) (Cayman Islands) (L) 2,249,275 153,018,178 Railroads 3.60% Union Pacific Corp. 2,171,275 155,680,418 Specialized Finance 2.12% CIT Group, Inc. 2,029,750 91,704,105 Systems Software 5.73% Computer Associates International, Inc. 4,460,800 124,054,848 Microsoft Corp. 4,810,175 123,765,803 Thrifts & Mortgage Finance 6.99% Fannie Mae 3,406,550 152,681,571 Freddie Mac 2,602,100 146,914,566 PHH Corp. (I) 98,376 2,701,405 Tobacco 0.53% Altria Group, Inc. 310,100 22,857,471 Page 2 John Hancock Classic Value Fund Securities owned by the Fund on September 30, 2005 (unaudited) Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 10.74% (Cost $464,725,927) Joint Repurchase Agreement 2.69% Investment in a joint repurchase agreement transaction with Morgan Stanley - Dated 9-30-05 due 10-3-05 (Secured by U.S. Treasury Inflation Indexed Bond 3.875% due 4-15-32) 3.250 116,365 116,365,000 Shares Cash Equivalents 8.05% AIM Cash Investment Trust (T) 348,360,927 348,360,927 Total investments 100.00% Page 3 John Hancock Classic Value Fund Footnotes to Schedule of Investments September 30, 2005 (unaudited) (I) Non-income-producing security. (L) All or a portion of this security is on loan as of September 30, 2005. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on September 30, 2005, including short-term investments, was $4,018,375,382. Gross unrealized appreciation and depreciation of investments aggregated $435,262,176 and $128,261,523, respectively, resulting in net unrealized appreciation of $307,000,653. Footnotes to Schedule of Investments - Page 1 John Hancock Large Cap Select Fund Securities owned by the Fund on September 30, 2005 (unaudited) Issuer Shares Value Common stocks 90.64% (Cost $58,189,943) Advertising 3.17% Omnicom Group, Inc. 30,000 2,508,900 Air Freight & Logistics 3.08% FedEx Corp. 28,000 2,439,640 Asset Management & Custody Banks 2.78% State Street Corp. 45,000 2,201,400 Brewers 2.72% Anheuser-Busch Cos., Inc. (L) 50,000 2,152,000 Communications Equipment 2.94% Cisco Systems, Inc. (I) 130,000 2,330,900 Computer Hardware 2.81% Dell, Inc. (I) 65,000 2,223,000 Consumer Finance 2.90% American Express Co. 40,000 2,297,600 Data Processing & Outsourced Services 5.76% Automatic Data Processing, Inc. 55,000 2,367,200 First Data Corp. 55,000 2,200,000 Diversified Financial Services 3.16% Citigroup, Inc. 55,000 2,503,600 Food Distributors 2.77% Sysco Corp. 70,000 2,195,900 Home Improvement Retail 3.37% Home Depot, Inc. (The) 70,000 2,669,800 Household Products 4.13% Procter & Gamble Co. (The) (L) 55,000 3,270,300 Hypermarkets & Super Centers 3.87% Wal-Mart Stores, Inc. 70,000 3,067,400 Industrial Conglomerates 3.83% General Electric Co. 90,000 3,030,300 Page 1 John Hancock Large Cap Select Fund Securities owned by the Fund on September 30, 2005 (unaudited) Industrial Machinery 2.91% Illinois Tool Works, Inc. 28,000 2,305,240 Insurance Brokers 3.62% Berkshire Hathaway, Inc. (Class A) (I) 35 2,870,000 Integrated Oil & Gas 3.61% Exxon Mobil Corp. 45,000 2,859,300 Investment Banking & Brokerage 3.10% Merrill Lynch & Co., Inc. 40,000 2,454,000 Motorcycle Manufacturers 2.75% Harley-Davidson, Inc. 45,000 2,179,800 Multi-Line Insurance 3.52% American International Group, Inc. 45,000 2,788,200 Packaged Foods & Meats 2.72% Wrigley (Wm.) Jr., Co. (L) 30,000 2,156,400 Pharmaceuticals 9.37% Abbot Laboratories 55,000 2,332,000 Johnson & Johnson 45,000 2,847,600 Pfizer, Inc. 90,000 2,247,300 Publishing 2.17% Gannett Co., Inc. 25,000 1,720,750 Soft Drinks 6.66% Coca-Cola Co. (The) 50,000 2,159,500 PepsiCo, Inc. 55,000 3,119,050 Systems Software 2.92% Microsoft Corp. 90,000 2,315,700 Interest Par value Issuer, description, maturity date rate (%) VALUE Short-term investments 9.36% (Cost $7,411,528) Joint Repurchase Agreement 1.33% Investment in a joint repurchase agreement transaction with Morgan Stanley - Dated 9-30-05, due 10-3-05 (secured by U.S. Treasury Inflation Indexed Bond 3.375%, due 4-15-32) 3.250 1,053 1,053,000 Page 2 John Hancock Large Cap Select Fund Securities owned by the Fund on September 30, 2005 (unaudited) Shares Cash Equivalents 8.03% AIM Cash Investment Trust (T) Total investments 100.00% $79,224,308 Page 3 John Hancock Large Cap Select Fund Footnotes to Schedule of Investments September 30, 2005 (unaudited) (I) Non-income-producing security. (L) All or a portion of this security is on loan as of September 30, 2005. (T) Represents investment of securities lending collateral. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on September 30, 2005, including short-term investments, was $65,601,471. Gross unrealized appreciation and depreciation of investments aggregated $15,365,301 and $1,742,464, respectively, resulting in net unrealized appreciation of $13,622,837. Footnotes to Schedule of Investments - Page 1 John Hancock Allocation Growth + Value Portfolio Securities owned by the Fund on September 30, 2005 (unaudited) Issuer Shares Value Investment in underlying funds 100.00% (Cost $499,039) Domestic Equity Funds 100.00% John Hancock Classic Value Fund (Class I) 10,277 248,705 John Hancock U.S. Global Leaders Growth Fund (Class I) 8,948 248,766 Total investments 100.00% Page 1 John Hancock Allocation Growth + Value Portfolio Footnotes to Schedule of Investments September 30, 2005 (unaudited) The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on September 30, 2005, including short-term investments, was $499,039. Gross unrealized appreciation and depreciation of investments aggregated $0 and $1,568, respectively, resulting in net unrealized depreciation of $1,568. Footnotes to Schedule of Investments - Page 1 John Hancock Allocation Core Portfolio Fund Securities owned by the Fund on September 30, 2005 (unaudited) Issuer Shares Value Investment in underlying funds 66.55% (Cost $559,838) Domestic Equity Funds 66.55% John Hancock Classic Value Fund (Class I) 7,682 185,912 John Hancock U.S. Global Leaders Growth Fund (Class I) 6,689 185,956 Fixed Income Funds 33.45% John Hancock Strategic Income Fund (Class I) 26,432 186,877 Total investments 100.00% Page 1 John Hancock Allocation Core Portfolio Fund Footnotes to Schedule of Investments September 30, 2005 (unaudited) The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on September 30, 2005, including short-term investments, was $559,838. Gross unrealized appreciation and depreciation of investments aggregated $97 and $1,190, respectively, resulting in net unrealized depreciation of $1,093. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Capital Series By: /s/Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: November 28, 2005 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: November 28, 2005 By: /s/John G. Vrysen John G. Vrysen Executive Vice President and Chief Financial Officer Date: November 28, 2005
